Appeal from a judgment of the County Court of Ulster County (Bruhn, J.), rendered March 6, 2006, convicting defendant upon his plea of guilty of the crime of criminal possession of a controlled substance in the third degree.
Satisfying a seven-count indictment, defendant pleaded guilty to criminal possession of a controlled substance in the third degree and was sentenced in accordance with the plea agreement as a second felony offender to six years in prison and three years of postrelease supervision. Defendant now appeals.
Defendant’s appellate counsel seeks to be relieved of her assignment on the basis that there are no nonfrivolous issues to be advanced on appeal. Having reviewed counsel’s brief, defendant’s pro se brief and the record, we agree. Accordingly, the judgment is affirmed and counsel’s application for leave to withdraw is granted (see People v Cruwys, 113 AD2d 979 [1985], lv denied 67 NY2d 650 [1986]; see generally People v Stokes, 95 NY2d 633 [2001]).
Cardona, P.J, Mercure, Rose, Lahtinen and Kane, JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.